DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 7/23/2020 and 11/25/2019 are considered by the examiner.
Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, and 10 of copending Application No. 16695574. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims cover identical subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 Instant Application ‘129
Claims 1&9 of Co-pending App. ‘574

A magnetic sensor device comprising: a first magnetic sensor for generating a first detection value corresponding to a first detection-target magnetic field; and a soft magnetic structure formed of a soft magnetic material, wherein the first magnetic sensor and the soft magnetic structure are configured so that when 
the soft magnetic structure has a magnetization, 
and so that when the soft magnetic structure has a magnetization, 
a magnetic field based on the magnetization of the soft magnetic structure is applied to the first magnetic sensor,
an external magnetic field including the first detection-target magnetic field is applied to the first magnetic sensor,




and at least part of the soft magnetic structure has a stripe domain structure.
Clm 9: at least part of the soft magnetic structure has a stripe domain structure.
Clm 2
Clm 2
Clm 3
Clm 3
Clm 4
Clm 4
Clm 5
Clm 5
Clm 6
Clm 6

Clm 7
Clm 8
Clm 1
Clm 9
Clm 10


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Feng et al. (US 5581427), hereinafter ‘Feng’.

Regarding Claim 1, Feng teaches a magnetic sensor device comprising: a first magnetic sensor (Figs. 6 and 7, MR 72) for generating a first detection value corresponding to a first detection-target magnetic field (Col. 1, Lines 7-22); and a soft magnetic structure formed of a soft magnetic material (Figs. 6 and 7, soft magnetic layer 73), wherein the first magnetic sensor (Figs. 6 and 7, 72 MR stripe) and the soft magnetic structure (Figs. 6 and 7, soft magnetic layer 73) are configured so that when the soft magnetic structure has a magnetization, a magnetic field based on the magnetization of the soft magnetic structure is applied to the first magnetic sensor (Col. 7, Lines 30-61; magnetic layers (PML) 84 and 86 are employed for longitudinally biasing the MR stripe 72 and the soft magnetic layer (SML) 73 is employed for transversely biasing the active portion 78 of the MR stripe 72), and at least part of the soft magnetic structure has a stripe domain structure (Fig. 7, 73 showing stripe domain arrows).

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the Double Patenting Rejection as disclosed above.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 2, the closest prior art fails to disclose “the soft magnetic structure is arranged not to overlap the first magnetic sensor but to overlap the second magnetic sensor as viewed in a direction parallel to the second direction” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims are also allowable due to dependency.
Regarding Claim 8, The closest prior art fails to disclose “in an orthogonal coordinate system having two orthogonal axes for representing an applied field strength and a magnetization-corresponding value, coordinates representing the applied field strength and the magnetization-corresponding value move within a region enclosed by a major loop as the strength of the external magnetic field varies within the predetermined variable range, where the applied field strength is a strength of a magnetic field applied to the soft magnetic structure in a direction parallel to a predetermined direction, the magnetization-corresponding value is a value corresponding to a component of the magnetization of the soft magnetic structure, the component being in the direction parallel to the predetermined direction, and the major loop is, among loops traced by a path of the coordinates representing the applied field strength and the magnetization-corresponding value in the orthogonal coordinate system as the applied field 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811.  The examiner can normally be reached on M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALESA ALLGOOD/Primary Examiner, Art Unit 2868